Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending for examination as filed with the preliminary amendment of May 29, 2020.

Information Disclosure Statement
The information disclosure statement filed May 29, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The Non-Patent Literature Document is entirely in German, with no explanation of relevance.
Drawings
The drawings are objected to because figures 4a and 4b should be 4A and 4B. Note 37 CFR 1.84(u)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The disclosure is objected to because of the following informalities: (1) Headings, such as Brief Description of the Drawings, Summary of the Invention, etc. should be provided where appropriate. (2) The reference to specific claims in the specification such as at page 3, should be removed. (3) Figures 4a and 4b should be 4A and 4B throughout the specification. Note 37 CFR 1.84(u)(1) 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6, “inlet arranged in the base” is unclear as to what is intended, as it is unclear if base is actually (1) supposed to be a bottom wall of the container or (2) simply a lower part of the container area or (3) some other area of the container.  For the purpose of examination, either (1) or (2) is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 7-9, “diffuser plate . . . is arranged on the inside of the container before the inlet” is unclear as to what is meant by “before the inlet”.  Does this mean (1) “above the inlet” as shown in figure 1, (2) does this mean that flow through the inlet will pass to the diffuser plate or does this mean (3) something else? For the purpose of examination, either (1) or (2) is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
Claims 1-16, the claims contain numbers in parentheses (or even without parentheses, note claim 16, for example) next to various parts such as container, etc. It is unclear if these are merely exemplary or attempting to further limit the part to as described in the figures, etc.  For the purpose of examination, it is understood that these are merely exemplary, but applicant should clarify what is intended, without adding new matter.
Claim 5, “aligned relative to the first assembly . . .” is confusing as to what alignment is required.  Is a specific placement required or the same placement, or simply that both the ports and the assemblies are present required for “alignment”?  For 
Claim 6, “in the area of at least one of the inlet ports” is confusing as to what is required by “in the area”?   Is a specific placement required or simply that the baffle plate/lower density and a port are present required for “in the area”?  For the purpose of examination, any of these is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 8, “evenly distributed” is unclear as to as compared to what?  Is there even distribution over the entire diffusion plate, over the first assembly, over the second assembly, relative to the base or container, etc?  For the purpose of examination, any of these is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 9, “at least 95% of a base surface” is confusing as to whether that means that the diffusion plate is intended to have a size to cover at least 95% of an entire base of the container, part of the base of the container, or something else? Note that “a base surface” could be part of the bottom surface of the container, for example. For the purpose of examination, any of the first two is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 11, “the second inlet port”, “the third inlet port” and “the first inlet port” lack antecedent basis. 
Claim 12, “the inlet openings (25) are each arranged in concentric circles” is confusing as to whether the openings are in concentric circles in the assembly or throughout the diffuser plate.  For the purpose of examination, either is understood to 
Claim 13, refers to a pump assigned to “each inlet”.  This is confusing as one inlet is described in claim 1.  Is applicant referring to the “inlet ports” or the single “inlet”?  For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 14, “the distribution of the inlet openings (25) integrated into the diffuser plate” lacks antecedent basis. Furthermore, “the processing basis” lacks antecedent basis.  Is applicant referring to “the container”? For the purpose of examination, the container is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  Furthermore, it is confusing as worded how the distribution can be circular starting from the center of the inlet opening.  Does applicant mean the circular from where the inlet opening faces the diffusion plate or some other placement to clarify how the inlet opening is provided relative to the diffusion plate?  For the purpose of examination, any of these is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 15, this claim refers to diameter of inlet openings increasing as the radius r increases.  “the radius r” lacks antecedent basis, and there is no clarification of what radius r is in relation to and further whether the diameter is increasing from a center point, for example, so some holes are in the diffusion plate with a smaller diameter and others with a larger diameter, or whether the radius refers to the overall radius of the diffusion plate, for example, and the holes in one plate are larger where that plate is larger and the holes in another plate are smaller where that plate is smaller.  Figure 4a 
Claim 15, “preferably amounts to at least o.15 cm”, it is unclear if this “preferably” means that this is optional or not. For the purpose of examination since the requirement is merely “preferably” it is understood to be optional, but applicant should clarify what is intended, without adding new matter.
Claim 16, “preferably 3% of the total surface area of the diffuser plate 24”, it is unclear if this “preferably” means that this is optional or not. For the purpose of examination since the requirement is merely “preferably” it is understood to be optional, but applicant should clarify what is intended, without adding new matter.
The depended claims do not cure all the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12 and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (2012/0000786).
Claim 1: Mayer describes an assembly for metallization of a target surface of at least one workpiece using an electrolyte solution (note figures 6, 7B, 0001, 0010, 0057).  The assembly includes a container for receiving electrolyte solution (note figure 6, 7B, 0060, note cell 155).  The assembly also includes an inlet for the electrolyte solution which is arranged in the base of the container (note could be 165 passing through bottom wall of the container or inlets 710 entering the lower area (base area) of the container (note figures 6, 7B, 0135, 0139).  A diffuser plate (flow shaping plate) is arranged on the inside of the container before the inlet (above the inlet or so flow will pass to the inlet), where the diffuser plate has a plurality of inlet openings (note figures 6, 7B with plates 605, 705, 0135, 0139, 0081-0083).  The assembly would further have an outlet arranged on an upper side of the container (note the open top where the wafer 145 enters the top in figures 6 and 7B for example, which would be an outlet opening).  The assembly further has a receiving area for holding the workpiece 145 (note where In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), it would have been obvious to duplicate parts (here inlet ports) with an expectation of predictably acceptable results, where the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and no showing of such unexpected results is provided here.  The diffuser place (flow shaping plate) is further formed from a plurality of inlet openings in the diffuser plate and the distribution can be either uniform or the density can vary, with an example of greater density of holes in the region that directs  flow towards the center of the substrate, where holes in this region can have a random or partially random non-uniform plating “rings” and in other embodiment can have a flow density lower  near an open segment of a flow diverter (0081-0083), which would suggest to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer to optimize the pattern (shape) of hole formation and distribution in the plate based on the specific substrate and coating treatment given the possible variety of hole positioning, which would be understood to provide the first and second assembly pattern with overlap claimed, as a matter of design choice.  Note for example, as well, that if a uniform density is optimized to be provided over the plate as the selected pattern of hole formation and distribution, any subpart of the plate can be called a first is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”.
	Claim 2: As to the first assembly and the second assembly arranged along an longitudinal axis of the container, this would further has been suggested from the optimizing of the pattern of holes as discussed above, where Mayer shows a circular container (figure 1A), for example, so any axis can be considered as the longitudinal axis.  Moreover, it further would have been obvious that the container would also be acceptably provided as a cube or rectangle to have a longitudinal axis as well with an expectation of predictably acceptable results, with the optimized pattern of holes giving the claimed placement, noting for In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have 
	Claim 3: Mayer would show the diffuser plate (flow shaping plate) arranged centered on the base of the container (note figures 6, 7B showing placement of plate 605,705, with plate shape 400 show in figure 4A).
	Claim 4: As to the inlet having at least 3 inlet ports, this would be shown for ports 710 (note figure 7B, 0139), and further as for port of 165 in figure 6, as discussed above for claim 1 it would have been obvious to duplicate this giving multiple ports, which would include providing 3 ports for the reasons discussed above.
	Claim 5: As to the positioning of the inlet ports relative to the diffuser plate, with a first inlet port centered relative to the plate and second and third inlet ports aligned relative to the first and second assemblies, in figure 6 port 165 would be centered relate to the diffuser plate, and as discussed for claims 1 and 4 above, it would have been obvious to duplicate the inlet port, giving 2 additional ports.  As to their placement, this would have been an obvious matter of design choice, where no showing of criticality of placement is made and therefore it can be simply considered a matter of aesthetic or design choice as discussed in MPEP 2144.04(I).
	Claim 6:  As to the diffuser plate having a baffle plate or a lower density of inlet openings in the area of least one of the inlet ports, Mayer shows that a baffle plate can be over some of ports 710 and areas of the base to direct flow to a desired area for desired higher pressure (note 0142, figure 7C) and at the least it would be suggested to also provide this when providing multiple ports 165 as discussed for claim 5, for the same reason to provide flow to desired areas.

	Claim 8: As to the inlet openings of the diffuser plate arranged evenly distributed, Mayer notes that there can be uniform distribution of the holes (0083), and further as discussed for claim 1 above, it would have been obvious to optimize the positioning of the holes, giving an even distribution to the extent claimed over the plate.
	Claim 9: Mayer would suggest that the diffusion plate can be at least 95% of a base surface of the container by showing covering the entire surface of the base of the container (figures 6, 7B and note the shape of figure 4B, and also note figures 2E-H, with diffuser plate (flow shaping plate) 202 and 0109-0110).  
	Claim 10: It would have been at least suggested for the inlet ports to have the same cross sectional surface, since as shown in figure 7B when using ports 710 they are shown as the same, and when duplicating port 165, a duplication would give ports of the same size and shape.
	Claim 12: As to the first assembly and second assembly in a circular shape and the inlet openings are each arranged in concentric circles, when optimizing the shape and position of the inlet openings as discussed for claim 1 above, this would be the result, where no unexpected results have been shown for this claimed shaping.
	Claim 14:  As to the distribution pattern of the inlet openings in the diffuser plate, when optimizing the shape and position of the inlet openings as discussed for claim 1 above, this would be the result, where no unexpected results have been shown for this claimed shaping.
	Claim 15: As to the diameter of the inlet openings increasing as the radius r increases, Mayer notes that the size of the holes may vary over the plate as specific 
	Claim 16: As to the diffuser plate having at least 248 inlet openings, Mayer indicates that this can be provided (0082).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer as applied to claims 1-10, 12 and 14-16 above, and further in view of Mayer et al (US 8262871, hereinafter Mayer ‘871).
Claim 11: As to providing three inlet ports with the second and third having a cross sectional surface of 45 % of the cross section of the first inlet port, as discussed above, for claim 1 and 4, there would be suggested to be three or at least three inlet ports.  Furthermore, as to different sizes of inlet ports, Mayer ‘871 also provides an electroplating apparatus design (column 1, lines 10-20), where there can be a container with inlet ports of various sources and a diffuser plate (HVRA plate 113) (column 7, lines 45-65, figures 3A, 3B), where it is described to provide an example inlet flow distribution tube 133 in the system below the diffuser where there a number of holes (inlet ports) to release fluid, where the holes can have different sizes, densities, etc. to achieve a desired flow pattern (column 14, lines 1-40, figures 3A, 3B).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer to also control the size (cross sectional area) of inlet ports with optimization of the sizes for different ports based on desired flow as suggested by Mayer ‘871 to provide a desirable flow to the substrate, since Mayer would .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer as applied to claims 1-10, 12 and 14-16 above, and further in view of Uzoh et al (US 6251251).
Claim 13: As to a pump assigned to each inlet, Uzoh describes an electroplating apparatus that includes multiple inlets and a flow through a diffuser (note figures 1, 2, column 3, lines 1-35, column 1, lines 1-10), where flow can go through inlet ports  (openings) (column 8, line 50 through column 9, line 5), where it is described using pump to feed to the openings (column 8, line 50 through column 9, line 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayer to use a pump to feed the electrolyte through the inlet ports as suggested by Uzoh with an expectation of predictably acceptable results as a known way to provide fluid through openings into an electroplating apparatus.  If the inlet ports are all considered to form the inlet, then one pump as described by Uzoh is all that is needed. If each inlet port is desired to have its own pump, this would have been obvious as giving predictably acceptable results as a simple duplication of parts, as giving a pump known to be used for providing fluid through ports to each inlet port.  Note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 

The Examiner notes for example, that Kanda et al (US 2013/0122704) also describes electroless plating with a container, diffusion (straightening) type plate, inlet, and substrate holding in the container (note figure 14, and 0154-0156, 0131), and Japan 11-209877 (cited on the IDS of May 29, 2020) similarly provides such a system (note figures 1, 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718